Opinion

PER CURIAM.
The defendants, Raymond P. Bolash, Margaret Bolash and Robert Bolash, appeal from the judgment of the trial court denying them any award of damages for the physical damage and emotional distress they asserted were inflicted on them by the plaintiffs, John M. Wolod and Michael J. Wolod, pursuant to counts four and five of the defendants’ counterclaim. *80They claim that the court improperly determined that (1) proof of specific financial expense is an element of a cause of action for intentional infliction of emotional distress and (2) proof of specific economic loss is a necessary element of a claim of trespass. We are not persuaded.
The defendants’ arguments are premised on their assertion that the court found that they had proven the elements of the causes of action brought against the plaintiffs and, therefore, that they were entitled to damages. Contrary to that assertion, a review of the record, including the court’s memorandum of decision, reveals that the court merely found that “the plaintiff John Wolod may have committed acts of vandalism” and that the defendant Robert Bolash “may have been harassed by the [plaintiff] John Wolod.” The court did not find that the defendants had proven the elements of their causes of action by the appropriate standard of proof. The court then indicated, essentially, that in any event, no proof of damages had been established with respect to either legal claim and no damages would be awarded. Because neither cause of action was proven by the defendants, the court properly denied recovery.
The judgment is affirmed.